 1                                                              HON. ROBERT S. LASNIK
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                   )   No. CR19-34-RSL
 7                                               )
                     Plaintiff,                  )   ORDER GRANTING THE
 8                                               )   MOTION TO MODIFY
               v.                                )   CONDITIONS OF SUPERVISED
 9                                               )   RELEASE
     AARON FINN,                                 )
10                                               )
                     Defendant.                  )
11                                               )

12          THE COURT has considered Mr. Finn’s motion to modify the conditions of

13   supervised release and the files and records herein.

14          The Court GRANTS the motion and it is hereby ordered that Mr. Finn’s

15   supervised release condition to require a monthly drug testing be stricken from his

16   supervised release conditions.

17          DONE this 18th day of May, 2021.

18
19
                                               _________________________________
20                                             ROBERT S. LASNIK
21                                             UNITED STATES DISTRICT JUDGE

22
     Presented by:
23
24   s/ Jesse Cantor
     Assistant Federal Public Defender
25   Attorney for Aaron Finn
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO MODIFY SUPERVISED                                 1601 Fifth Avenue, Suite 700
       RELEASE CONDITIONS                                           Seattle, Washington 98101
       (USA v. Finn / CR19-34-RSL) - 1                                         (206) 553-1100
